                       Case 1:20-cv-06264-AKH Document 24 Filed 08/10/20 Page 1 of 5
                                                                                                        CLOSED,LEAD
                                       U.S. District Court
                               District of Delaware (Wilmington)
                        CIVIL DOCKET FOR CASE #: 1:20−cv−00179−LPS

In re Pareteum Corporation Stockholder Derivative Litigation            Date Filed: 02/05/2020
Assigned to: Judge Leonard P. Stark                                     Date Terminated: 08/07/2020
Member cases:                                                           Jury Demand: Plaintiff
   1:20−cv−00212−LPS                                                    Nature of Suit: 850 Securities/Commodities
   1:20−cv−00230−LPS                                                    Jurisdiction: Federal Question
Related Cases: 1:20−cv−00230−LPS
                1:20−cv−00212−LPS
Cause: 15:78m(a) Securities Exchange Act
Plaintiff
Brad Linton                                               represented by Brian E. Farnan
Derivatively on Behalf of Nominal Defendant                              Farnan LLP
Pareteum Corporation                                                     919 North Market Street
                                                                         12th Floor
                                                                         Wilmington, DE 19801
                                                                         (302) 777−0300
                                                                         Fax: (302) 777−0301
                                                                         Email: bfarnan@farnanlaw.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        Michael J. Farnan
                                                                        Farnan LLP
                                                                        919 North Market Street
                                                                        12th Floor
                                                                        Wilmington, DE 19801
                                                                        302−777−0338
                                                                        Fax: 302−421−5870
                                                                        Email: mfarnan@farnanlaw.com
                                                                        ATTORNEY TO BE NOTICED

Plaintiff
Edward Hayes                                              represented by Blake A. Bennett
derivatively on behalf of Pareteum Corporation                           Cooch and Taylor
                                                                         The Brandywine Building
                                                                         1000 N. West Street, 10th Floor
                                                                         Wilmington, DE 19801
                                                                         302−984−3889
                                                                         Email: bbennett@coochtaylor.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        Brian E. Farnan
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED
                       Case 1:20-cv-06264-AKH Document 24 Filed 08/10/20 Page 2 of 5
Plaintiff
Juanita Silvera                                  represented by Blake A. Bennett
derivatively on behalf of Pareteum Corporation                  (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                  Brian E. Farnan
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED


V.
Defendant
Robert H. Turner                                 represented by Seth Jason Reidenberg
                                                                Tybout, Redfearn & Pell
                                                                750 Shipyard Drive, Suite 400
                                                                P.O. Box 2092
                                                                Wilmington, DE 19899−2092
                                                                (302) 658−6901
                                                                Fax: (302) 658−4018
                                                                Email: sreidenberg@trplaw.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Defendant
Edward O'Donnell                                 represented by Seth Jason Reidenberg
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Defendant
Denis McCarthy                                   represented by Seth Jason Reidenberg
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Defendant
Laura Thomas                                     represented by Seth Jason Reidenberg
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Defendant
Victor Bozzo                                     represented by Seth Jason Reidenberg
                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Defendant
Luis Jimenez−Tunon                               represented by
                      Case 1:20-cv-06264-AKH Document 24 Filed 08/10/20 Page 3 of 5
                                                                           Seth Jason Reidenberg
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

Defendant
Robert Lippert                                             represented by Seth Jason Reidenberg
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Yves Van Sante                                             represented by Seth Jason Reidenberg
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Defendant
Rob Mumby                                                  represented by Seth Jason Reidenberg
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Nominal Defendant
Pareteum Corporation                                       represented by Seth Jason Reidenberg
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


 Date Filed      #     Docket Text

 02/05/2020      Ï1    Shareholder Derivative COMPLAINT filed with Jury Demand against Victor Bozzo, Luis
                       Jimenez−Tunon, Robert Lippert, Denis McCarthy, Edward O'Donnell, Pareteum Corporation,
                       Laura Thomas, Robert H. Turner, Yves Van Sante − Magistrate Consent Notice to Pltf. ( Filing fee
                       $ 400, receipt number 0311−2844990.) − filed by Brad Linton. (Attachments: # 1 Verification, # 2
                       Civil Cover Sheet)(kmd) (Entered: 02/05/2020)

 02/05/2020      Ï2    Notice, Consent and Referral forms re: U.S. Magistrate Judge jurisdiction. (kmd) (Entered:
                       02/05/2020)

 02/05/2020      Ï     Summons Issued with Magistrate Consent Notice attached as to Pareteum Corporation on 2/5/2020.
                       Requesting party or attorney should pick up issued summons at the Help Desk, Room 4209, or call
                       302−573−6170 and ask the Clerk to mail the summons to them. (kmd) (Entered: 02/05/2020)

 02/12/2020      Ï     Case Assigned to Judge Leonard P. Stark. Please include the initials of the Judge (LPS) after the
                       case number on all documents filed. (rjb) (Entered: 02/12/2020)

 03/10/2020      Ï3    NOTICE of Appearance by Seth Jason Reidenberg on behalf of Pareteum Corporation
                       (Reidenberg, Seth) (Entered: 03/10/2020)

 03/12/2020      Ï4    Disclosure Statement pursuant to Rule 7.1: No Parents or Affiliates Listed filed by Pareteum
                       Corporation. (Reidenberg, Seth) (Entered: 03/12/2020)
                    Case 1:20-cv-06264-AKH Document 24 Filed 08/10/20 Page 4 of 5
03/13/2020    Ï5    NOTICE of Appearance by Seth Jason Reidenberg on behalf of All Defendants (Reidenberg, Seth)
                    (Entered: 03/13/2020)

03/13/2020    Ï6    MOTION to Transfer Case to United States District Court for the Southern District of New York −
                    filed by Victor Bozzo, Luis Jimenez−Tunon, Robert Lippert, Denis McCarthy, Edward O'Donnell,
                    Pareteum Corporation, Laura Thomas, Robert H. Turner, Yves Van Sante. (Reidenberg, Seth)
                    (Entered: 03/13/2020)

03/13/2020    Ï7    OPENING BRIEF in Support re 6 MOTION to Transfer Case to United States District Court for
                    the Southern District of New York Memorandum of Law in Support of Defendants' Motion to
                    Transfer Venue Under 28 U.S.C. Sec. 1404(A) filed by Victor Bozzo, Luis Jimenez−Tunon, Robert
                    Lippert, Denis McCarthy, Edward O'Donnell, Pareteum Corporation, Laura Thomas, Robert H.
                    Turner, Yves Van Sante.Answering Brief/Response due date per Local Rules is 3/27/2020.
                    (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit
                    Exhibit 4)(Reidenberg, Seth) (Entered: 03/13/2020)

03/27/2020    Ï8    STIPULATION TO EXTEND TIME for Plaintiff to respond to the Motion to Transfer to 4/3/2020
                    − filed by Brad Linton. (Farnan, Brian) (Entered: 03/27/2020)

04/01/2020     Ï    SO ORDERED, re 8 STIPULATION TO EXTEND TIME for Plaintiff to respond to the Motion to
                    Transfer to 4/3/2020 filed by Brad Linton. Signed by Judge Leonard P. Stark on 3/31/20. (ntl)
                    (Entered: 04/01/2020)

04/03/2020    Ï9    STIPULATION and [Proposed] Order to Consolidate Related Cases and Extend Time to Respond
                    to Defendants' Motions to Transfer and Plaintiffs' Complaints by Brad Linton. (Farnan, Brian)
                    (Entered: 04/03/2020)

04/13/2020     Ï    SO ORDERED, re (9 in 1:20−cv−00179−LPS, 8 in 1:20−cv−00230−LPS, 8 in
                    1:20−cv−00212−LPS) STIPULATION and Order to Consolidate Related Cases and Extend Time
                    to Respond to Defendants' Motions to Transfer and Plaintiffs' Complaints. Signed by Judge
                    Leonard P. Stark on 4/7/20. Associated Cases: 1:20−cv−00179−LPS, 1:20−cv−00212−LPS,
                    1:20−cv−00230−LPS(ntl) (Entered: 04/13/2020)

05/04/2020   Ï 10   ANSWERING BRIEF in Opposition re 6 MOTION to Transfer Case to United States District
                    Court for the Southern District of New York filed by Edward Hayes, Brad Linton, Juanita
                    Silvera.Reply Brief due date per Local Rules is 5/11/2020. (Farnan, Brian) (Entered: 05/04/2020)

05/13/2020   Ï 11   First REPLY to Response to Motion re 6 MOTION to Transfer Case to United States District Court
                    for the Southern District of New York, 8 STIPULATION TO EXTEND TIME for Plaintiff to
                    respond to the Motion to Transfer to 4/3/2020 filed by Robert H. Turner. (Reidenberg, Seth)
                    (Entered: 05/13/2020)

05/14/2020   Ï 12   REQUEST for Oral Argument by Edward Hayes, Brad Linton, Juanita Silvera re 6 MOTION to
                    Transfer Case to United States District Court for the Southern District of New York. (Farnan,
                    Brian) (Entered: 05/14/2020)

05/27/2020   Ï 13   ORAL ORDER: IT IS HEREBY ORDERED that the Court will hear argument on the motion to
                    transfer venue on July 15, 2020 beginning at 2:30 p.m. Each side will be allocated up to thirty (30)
                    minutes to present its argument. This hearing is tentatively scheduled to be held in Courtroom 6B,
                    and the Court is hopeful it will be able to safely be in the courtroom on the scheduled date. If this is
                    not possible, the hearing will be held remotely via teleconference or videoconference. Regardless
                    of how the hearing is conducted, the parties shall submit electronic versions of any slides or other
                    demonstrative materials they may refer to by no later than 4:00 p.m. the day before the hearing.
                    ORDERED by Judge Leonard P. Stark on 5/27/20. (ntl) (Entered: 05/27/2020)

06/12/2020   Ï 14   MOTION for Pro Hac Vice Appearance of Attorney Brian D. Schmalzbach, Esquire − filed by
                    Pareteum Corporation. (Reidenberg, Seth) (Entered: 06/12/2020)
                    Case 1:20-cv-06264-AKH Document 24 Filed 08/10/20 Page 5 of 5
06/12/2020   Ï 15   Letter to The Honorable Leonard P. Stark from Seth J. Reidenberg, Esquire regarding Requesting
                    an alternate date for the Motion to Transfer Venue Hearing on July 15, 2020 − re 13 Order,,, Set
                    Hearings,,. (Attachments: # 1 Exhibit Judge Hellerstein's most recent Order)(Reidenberg, Seth)
                    (Entered: 06/12/2020)

06/15/2020     Ï    SO ORDERED, re 14 MOTION for Pro Hac Vice Appearance of Attorney Brian D. Schmalzbach,
                    Esquire filed by Pareteum Corporation. Signed by Judge Leonard P. Stark on 6/15/20. (ntl)
                    (Entered: 06/15/2020)

06/16/2020   Ï 16   ORAL ORDER: IT IS HEREBY ORDERED that the oral argument scheduled for July 15 is
                    RESCHEDULED and will now be held on July 20 beginning at 3:30 p.m. The hearing will be held
                    by teleconference. The parties can access the teleconference by dialing 877−336−1829 and using
                    the access code 1408971. ORDERED by Judge Leonard P. Stark on 6/16/20. (ntl) (Entered:
                    06/16/2020)

07/07/2020   Ï 17   Letter to Chief Judge Leonard P. Stark from Seth J. Reidenberg regarding update on case
                    transferred to USDC, SDNY. (Attachments: # 1 Exhibit Exhibit A to Letter to Judge Leonard P.
                    Stark, # 2 Exhibit Exhibit B to Letter to Judge Leonard P. Stark, # 3 Exhibit Exhibit C to Letter to
                    Judge Leonard P. Stark)(Culley, David) (Entered: 07/07/2020)

07/09/2020   Ï 18   Letter to The Honorable Leonard P. Stark from Brian E. Farnan regarding Response to Defendants'
                    July 7, 2020 Letter − re 17 Letter,. (Farnan, Brian) (Entered: 07/09/2020)

07/15/2020   Ï 19   ORAL ORDER: IT IS HEREBY ORDERED that the Argument by Telephone Conference
                    scheduled for July 20, 2020 will begin at 4:45 PM. ORDERED by Judge Leonard P. Stark on
                    7/15/20. (ntl) (Entered: 07/15/2020)

07/17/2020   Ï 20   Letter to Judge Leonard P. Stark from Seth J. Reidenberg, Esq. regarding Motion to Transfer − re 6
                    MOTION to Transfer Case to United States District Court for the Southern District of New York.
                    (Reidenberg, Seth) (Entered: 07/17/2020)

07/17/2020   Ï 21   MOTION for Pro Hac Vice Appearance of Attorney W. Scott Holleman − filed by Edward Hayes,
                    Brad Linton, Juanita Silvera. (Farnan, Brian) (Entered: 07/17/2020)

07/20/2020     Ï    SO ORDERED, re 21 MOTION for Pro Hac Vice Appearance of Attorney W. Scott Holleman
                    filed by Juanita Silvera, Brad Linton, Edward Hayes. Signed by Judge Leonard P. Stark on 7/20/20.
                    (ntl) (Entered: 07/20/2020)

07/20/2020     Ï    Minute Entry for proceedings held before Judge Leonard P. Stark − Telephone Conference held on
                    7/20/2020. (Court Reporter B. Gaffigan.) (ntl) (Entered: 07/21/2020)

07/22/2020   Ï 22   ORAL ORDER: For the reasons stated during the July 20 teleconference, IT IS HEREBY
                    ORDERED that the Motions to Transfer (C.A. No. 20−179−LPS D.I. 6; C.A. No. 20−212−LPS
                    D.I. 6; C.A. No. 20−230−LPS D.I. 6) are GRANTED, and these cases are TRANSFERRED to the
                    United States District Court for the Southern District of New York. ORDERED by Judge Leonard
                    P. Stark on 7/22/20. Associated Cases: 1:20−cv−00179−LPS, 1:20−cv−00212−LPS,
                    1:20−cv−00230−LPS (ntl) (Entered: 07/22/2020)

07/26/2020   Ï 23   Official Transcript of Telephonic Oral Argument held on July 20, 2020 before Chief Judge Leonard
                    P. Stark. Court Reporter Brian Gaffigan, e−mail: gaffigan@verizon.net. Transcript may be viewed
                    at the court public terminal or ordered/purchased through the Court Reporter before the deadline for
                    Release of Transcript Restriction. After that date, it may be obtained through PACER. Redaction
                    Request due 8/17/2020. Redacted Transcript Deadline set for 8/26/2020. Release of Transcript
                    Restriction set for 10/26/2020. (bpg) (Entered: 07/26/2020)

08/07/2020     Ï    Case electronically transferred to Southern District of New York. Associated Cases:
                    1:20−cv−00179−LPS, 1:20−cv−00212−LPS, 1:20−cv−00230−LPS (ntl) (Entered: 08/07/2020)
